Case 1:20-mj-02407-JJO Document 9 Entered on FLSD Docket 06/28/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-02407-MJ-JJO

 UNITED STATES OF AMERICA,

                Plaintiff,

 vs.

 MAIKEL JOSE MORENO PEREZ,

                Defendant.
                                               /

                                 NOTICE OF APPEARANCE

        The undersigned Assistant United States Attorney, Adrienne E. Rosen, hereby appears as

 counsel for the United States of America regarding any forfeiture issues in the above-styled case.

                                                     Respectfully submitted,

                                                     ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY

                                              By:    s/ Adrienne E. Rosen
                                                     Adrienne E. Rosen
                                                     Assistant United States Attorney
                                                     Court Id No. A5502297
                                                     99 N.E. 4th Street, 7th Floor
                                                     Miami FL, 33132-2111
                                                     Telephone: (305) 961-9338
                                                     E-mail: Adrienne.Rosen@usdoj.gov
